Citation Nr: 9928906	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-29 198A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a muscle disorder, 
hair loss, weight loss, and shortness of breath, to include 
as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen claims of entitlement for fatigue/overall body 
weakness, a back disorder, hypertension, diabetes mellitus, 
and a rapid heart beat/heart disorder, to include as due to 
herbicide exposure.  


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal. 

Although the veteran had initially indicated he desired to 
appear and testify at an RO hearing, a February 1998 report 
of contact contained in the file reveals that the veteran 
canceled his request for a hearing. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's claimed muscle disorder, hair loss, weight loss, or 
shortness of breath and any incident of service.

2.  An unappealed RO rating decision in June 1984 denied the 
veteran's claim of entitlement to service connection for the 
residuals of a back injury.

3.  By rating decision dated in April 1994, the veteran's 
claims of entitlement to service connection for 
fatigue/overall body weakness, a back disorder, hypertension, 
diabetes mellitus, and a rapid heart beat/heart disorder, to 
include as due to herbicide exposure, were denied; a 
substantive appeal was not filed.

4.  The evidence associated with the claims file subsequent 
to the April 1994 rating decision does not bear directly and 
substantially upon the issues at hand, is cumulative or 
redundant of evidence previously submitted, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claims 
for fatigue/overall body weakness, a back disorder, 
hypertension, diabetes mellitus, and a rapid heart beat/heart 
disorder.
CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a muscle disorder, hair loss, weight loss, and shortness 
of breath, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The June 1984 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.§§ 3.104(a), 20.1103 (1998). 

3.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.§§ 3.104(a), 20.1103 (1998). 

4.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
fatigue/overall body weakness, a back disorder, hypertension, 
diabetes mellitus, and a rapid heart beat/heart disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for a muscle disorder, 
hair loss, weight loss, and shortness of breath

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Moreover, a 
veteran who served in Vietnam during the period January 9, 
1962 through May 7, 1975 is presumed to have been exposed to 
certain herbicides, such as Agent Orange, if the veteran 
suffers from one of the presumptive diseases pursuant to 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998);  See also McCartt v. West, 12 Vet. App. 164 
(1999).  The presumptive diseases include chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he currently suffers from a muscle 
disorder, hair loss, weight loss, and shortness of breath, 
that were either incurred in or aggravated by service, to 
include as secondary to herbicide exposure sustained while 
serving in Vietnam.

The service medical records (SMRs) and post-service medical 
records are devoid of any indication that the veteran 
complained of, was treated for, or diagnosed with, a muscle 
disorder, hair loss, weight loss, or shortness of breath.  

After review of the relevant evidence of record, the Board 
finds that there is no medical evidence showing a nexus 
between the veteran's claimed muscle disorder, hair loss, 
weight loss, or shortness of breath and any incident of 
service, including claimed exposure to Agent Orange.  Without 
such competent evidence of the contended causal link, the 
claims are not well grounded.  Caluza.  Moreover, presumptive 
service connection for herbicide exposure is not warranted 
because the veteran is not shown to have been diagnosed with 
any of the diseases listed under 38 C.F.R. § 3.309(e).  

The only evidence of record to support the veteran's claims 
of a causal relationship  between a muscle disorder, hair 
loss, weight loss, or shortness of breath and service is the 
veteran's written contentions.  However, as a matter of law, 
these statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claims well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence showing that the veteran's claimed  muscle disorder, 
hair loss, weight loss, and shortness of breath, are 
etiologically related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
current disabilities, and medical causation thereof, is 
required to render his claims well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).
II. New and material evidence to reopen service connection 
claims for
fatigue/overall body weakness, a back disorder, hypertension, 
diabetes mellitus, and a rapid heart beat/heart disorder

The Board observes at the outset that a June 1984 rating 
decision denied entitlement to service connection for a back 
disorder, and that an April 1994 rating decision denied 
entitlement to service connection for fatigue/overall body 
weakness, hypertension, diabetes mellitus, and a rapid heart 
beat/heart disorder.  The veteran did not file substantive 
appeals to either of these rating decisions.  Therefore, 
those rating decisions became final.  38 U.S.C.A. § 7105(c).  

In August 1997, the RO rendered a rating decision denying the 
veteran's request to reopen claims for service connection for 
fatigue/overall body weakness, a back disorder, hypertension, 
diabetes mellitus, and a rapid heart beat/heart disorder.

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette at 75-76.  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The relevant medical evidence of record at the time of the 
June 1984 and April 1994 rating decisions consisted solely of 
the veteran's SMRs, which are devoid of any indication that 
the veteran complained of, was treated for, or diagnosed 
with, a disease or injury of the back.  

The relevant evidence associated with the claims file 
subsequent to the June 1984 and April 1994 rating decisions 
consists of the following: private medical records for the 
period January 1976 to May 1985 from William B. Miller, M.D., 
showing the veteran was being treated for hypertension and 
diabetes mellitus; private medical records from Parkview 
Memorial Hospital showing complaints of, and treatment for, 
generalized weakness, chest pain, and a cervical spine 
disability, covering the time period January 1978 to February 
1982; VA medical records for the period July 1994 to July 
1997 showing the veteran complained of, and was treated for, 
cardiovascular diseases or abnormalities, including 
hypertension and an irregular heart beat, diabetes mellitus, 
and back pain; and the veteran's various written contentions. 

After consideration of the above evidence, the Board 
concludes that the veteran has failed to submit new and 
material evidence, within the meaning of the cited legal 
authority, to reopen his claims.  Although the medical 
evidence demonstrates that the veteran complained of back 
pain and that he currently suffers from certain 
cardiovascular disabilities, including hypertension, the 
additional evidence, like the evidence available prior to the 
June 1984 and April 1994 rating decisions, does not show that 
the veteran's disabilities are in any way related to service.  
Therefore, the evidence in question is not material evidence 
as it does not directly or substantially bear upon the issue 
at hand, is essentially cumulative and redundant, and is 
otherwise not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

Moreover, the veteran's written statements contending that 
his fatigue/overall body weakness, a back disorder, 
hypertension, diabetes mellitus, and a rapid heart beat/heart 
disorder were incurred in, or otherwise resulted from 
service, are duplicative of the contentions he was advancing 
at the time of the June 1984 and April 1994 rating decisions.  

In sum, the Board is unable to find that any of the newly 
received items of evidence can be considered new and material 
so as to reopen the veteran's claims.  The Board hereby 
informs the veteran that in order to reopen and well-ground 
his claims, it is necessary to augment the record with 
current medical diagnoses for all claimed disabilities, and 
competent medical evidence showing a link or nexus between 
any such current disabilities and military service.  


ORDER

Evidence of well-grounded claims not having been received, 
service connection for a muscle disorder, hair loss, weight 
loss, and shortness of breath, is denied.







New and material evidence not having been received, the 
veteran's request to reopen his claims for service connection 
for fatigue/overall body weakness, a back disorder, 
hypertension, diabetes mellitus, and a rapid heart beat/heart 
disorder, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

